Citation Nr: 1640088	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) from April 1, 2011 to July 9, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 9, 2012.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1968 to August 1970, to include a tour of duty in Vietnam.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include a transcript of the June 2012 Board hearing presided over by the undersigned Veterans Law Judge. 

In November 2013, the Board granted a 30 percent disability rating prior to April 1, 2011 and remanded the evaluation for PTSD after that date for additional development.  The Board also inferred the matter of TDIU as part and parcel of the claim for increase and remanded the matter of TDIU for development.  Per the Board's explanation in the November 2013 remand, the issue of entitlement to TDIU from July 9, 2012 is moot and the matter of entitlement to TDIU prior to July 9, 2012 is on appeal, and the Board remanded the case for further development.  The case is again before the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  From April 1, 2011 to July 9, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including irritability and angry outbursts, depressed mood, anxiety and occasional panic attacks, suspiciousness, hypervigilance, exaggerated startle response, nightmares, and chronic sleep impairment; it is not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

2.  Prior to July 9, 2012, the Veteran's service-connected disabilities were PTSD, rated as 30 percent disabling prior to April 1, 2011 and as 50 percent disabling from April 1, 2011 to July 9, 2012; tinnitus, rated as 10 percent disabling from May 15, 2012 to July 9, 2012; and bilateral hearing loss, rated as 10 percent disabling from May 15, 2012 to July 9, 2012; and, the combined evaluation for the Veteran's service-connected disabilities during the appeal period prior to July 9, 2012 was at most 60 percent.

3.  Prior to July 9, 2012, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  From April 1, 2011 to July 9, 2012, the criteria for an increased disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  Prior to July 9, 2012, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In February 2016, the Board remanded the case and directed the AOJ to contact the Veteran and request that he provide authorizations to release information regarding any private providers who treated him for PTSD or other psychiatric disorder from 2011 to 2013, specifically to include the Vet Center in Fayetteville Arkansas.  The AOJ did so by letter in March 2016.  To this date, the Veteran has not responded, and therefore no further action was required by VA.  The claims were adjudicated in an April 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  

As discussed in the February 2016 remand, the issue of entitlement to an increased rating for PTSD from April 1, 2011 to July 9, 2012 and the matter of TDIU stems from the grant of service connection for PTSD and the assignment of an initial rating.  Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA has fulfilled its duty to assist by associating service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements with the record.  Further, during the period on appeal, the Veteran has been afforded a VA examination regarding his PTSD in April 2011.  The examiner conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations, and the effect thereof on his ability to work, such that the Board can render an informed determination.  Also, the Veteran was afforded VA audiological examinations in September 2010 and April 2009 and VA psychiatric examinations in August 2010 and April 2011 during the appeal period for TDIU, and the examiners each conducted an examination and provided sufficient information regarding the Veteran's psychiatric and auditory disability manifestations, and the effect thereof on his ability to work, such that the Board can render an informed determination.  The aforementioned VA examinations are adequate, when considered in conjunction with the remaining evidence of record for purposes of determining entitlement to TDIU and for rating purposes.  

As noted above, treatment records from the Vet Center may be outstanding.  See September 2011 VA mental health note (Veteran reported that he attends a group therapy twice a month at the Vet Center).  The AOJ contacted the Veteran by letter in March 2016 and requested that he provide authorizations to release information regarding any private providers who treated him, specifically to include the Vet Center in Fayetteville Arkansas.  To this date, the Veteran has not responded, and therefore no further action was required by VA.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain these identified treatment records.  No additional actions were available or required of the VA.    

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD from April 1, 2011 to July 9, 2012

The Veteran's service-connected PTSD is currently rated as 30 percent disabling from April 1, 2011 to July 9, 2012, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his disability and that his symptoms worsened during this period on appeal.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

30 percent disabled for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran is competent to report his psychiatric symptoms and observations, and the Board finds these reports as to his symptoms are credible.  Also, the Veteran's wife is also competent to report her observations of the Veteran, and the Board finds that her reports as to her observations of the Veteran are credible. 

The Board notes that though the Veteran has diagnoses of PTSD as well as nonservice-connected depressive disorder, there is no medical evidence that shows that symptoms thereof cannot be medically and separately attributed to each psychiatric disorder.  Therefore, in favor of the Veteran, the Board will consider all of the Veteran's psychiatric symptoms when rendering the evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

From April 1, 2011 to July 9, 2012, the evidence shows that the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including irritability and angry outbursts, depressed mood, anxiety and occasional panic attacks, suspiciousness, hypervigilance, exaggerated startle response, nightmares, and chronic sleep impairment.  See e.g., VA treatment records from March 2011 to August 2012; April 2011 VA examination; June 2012 Board hearing transcript.  Thus, the criteria for an increased rating of 50 percent are met under DC 9411 for PTSD during this period.  

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  A Veteran may only qualify for a 70 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires that those symptoms cause the requisite level of occupational and social impairment during the appeal period.  Id.  

Here, for example, suicidal ideation; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene are not shown by the evidence during the appeal period.  See March 2011 to August 2012 VA treatment records and April 2011 VA examination (Veteran recurrently denies suicidal ideation, speech is shown to be within normal limits, there is no evidence of spatial disorientation, and the Veteran's grooming and hygiene are consistently within normal limits).  

Further, the evidence does not show deficiency in the area of thinking.  The medical evidence during this period shows that the Veteran's speech, thought processes, and thought content are within normal limits during the appeal period.  See e.g., April 2011 VA examination; April 2012 VA psychiatric evaluation note. The Board acknowledges that the April 2011 VA examination notes "yes" that the Veteran reported persistent auditory hallucinations.  However, there is no medical finding to support this notation in the April 2011 VA examination report or in the remaining medical evidence, and this finding is inconsistent with the lay evidence of record, to include the Veteran's own express denial at the June 2012 Board hearing of having hallucinations.  Thus, the Board concludes that this April 2011 VA examination's notation of persistent auditory hallucinations was noted in error and has no probative value.  There is no probative evidence of hallucinations in the record during this period on appeal.  Based on this evidence, the Board finds that the Veteran's psychiatric symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of thinking.  

The Board acknowledges that in an April 2012 VA psychiatric note, the Veteran reported that he tends to sit with his back to walls in public places and that he does not go to crowded places.  The Veteran also reported that he avoids buses and Vietnamese people.  However, there is no indication that these rituals interfere with the Veteran's routine activities or that they are obsessional.  See e.g., April 2011 VA examination (Veteran reported that he sits on the porch or around the campfire and that he watches TV and movies); June 2012 Board hearing transcript at p. 10 (Veteran denied obsessional rituals); April 2012 VA psychiatric note (Veteran reported that he does not go to the mall "if possible").  Based on this evidence, obsessional rituals which interfere with routine activities are not shown during the appeal period.  

Further, the medical evidence during this period shows that the Veteran's judgment is intact.  See e.g., June 2011 VA suicide risk assessment (noting that Veteran's judgement is intact); April 2012 VA psychiatric note (noting that Veteran's insight and judgment are normal, in that he understands the outcome of his behavior and he understands that he has a problem).  The Board notes that though the Veteran has a history of being jumpy in public places, as reported in the April 2012 VA psychiatric note, there is no evidence of physical violence with others, even when the Veteran's mood is irritable and he has angry verbal outbursts.  See e.g., April 2012 VA psychiatric note (Veteran's wife reported that he is restless and kicks a lot in his sleep but denied that he has ever been violent); April 2011 VA examination (Veteran denied history of violence/ assaultiveness).  Based on this evidence, the Board finds that the Veteran's psychiatric symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of judgement during this period. 

The Board also acknowledges that the Veteran has some occupational impairment, in that he has occasional periods of time during which he feels hopeless and loses interest in doing things.  See April 2012 VA psychiatric evaluation note.  Further, the Veteran has reported that he is easily distracted.  See April 2011 VA examination.  However, as discussed below regarding TDIU, the evidence shows that he has been unable to work during this period on appeal primarily due to his nonservice-connected bilateral upper and lower extremity neuropathy.  Further, the Veteran has recurrently reported limitations in his daily tasks such as doing chores and other activities due to pain and nonservice-connected physical limitations.  See e.g., December 2011 VA mental health note (Veteran reported that he helps with household chores when he can but this is limited because of severe pain); May 2012 VA mental health note (Veteran stated that he has to be careful not to "overdo things" as he gets tired or starting hurting).  The Board also finds that it is significant that in the June 2012 Board hearing, the Veteran testified that he has a wood workshop and that he and his wife build furniture.  The Veteran testified as to feeling depressed for 3 days and that doesn't want to work in the shop during this period.  Based on this evidence, particularly evidence shows that the Veteran's woodworking activates have been affected during one period of a few days during the appeal period due to his psychiatric symptoms, the Board finds that the Veteran's psychiatric symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of work during this period.  The matter of TDIU is discussed below.

The evidence shows psychiatric symptoms are of a severity, frequency, and duration so as to constitute a deficiency in the area of mood, in that the Veteran is consistently irritable, has prolonged periods of depressed mood, and has occasional angry outbursts.  Thus, deficiency in the area of mood is shown.  

Further, the evidence shows that the Veteran's psychiatric symptoms are of a severity, frequency, and duration so as to constitute a deficiency in the area of family relations.  The Board acknowledges that the Veteran generally has supportive and positive relationships with his children and his wife of over 40 years.  See e.g., June 2011 VA suicide risk assessment (Veteran denied problems with marriage and family); April 2011 VA examination (Veteran reported he is on good terms with his wife and two children).  However, the Veteran and his wife have reported that during this appeal period, there has been a significant increase in his level of anger, to include anger with those in his family.  See December 2011 VA mental health note.  The Veteran's wife testified in the June 2012 Board hearing that the Veteran is irritable with his grandchildren.  The Veteran's symptoms of depression, irritability, and angry outbursts are shown to have caused some impairment in the Veteran's relationships with his family members during this period on appeal.  See e.g., May 2012 VA mental health note (Veteran reported that he continues to have anxiety and irritability and that his 10 and 13 year old grandchildren often leave the house because he gets so angry at them).  Thus, based on this evidence, the Board resolves doubt in favor of the Veteran and finds that the evidence shows deficiency in the area of family relations.  

Thus, the Board acknowledges that the Veteran has occupational and social impairment with deficiencies in the areas of family relations and mood.  However, for the above reasons, and given that the Veteran does not have deficiencies in the areas of work, judgment, and thinking, the Board concludes that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to the Veteran's psychiatric symptoms is not shown.  

On review, the Board finds that the preponderance of the evidence does not show that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 70 percent rating in the rating schedule.  Thus, from April 1, 2011 to July 9, 2012, the criteria for a disability rating of 70 percent have not been met or approximated, and a disability rating greater than 50 percent for PTSD is not warranted.  38 C.F.R. § 4.7.

Further, during the appeal period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 50 percent.  The Veterans lowest GAF score shown in the medical evidence during the appeal period is 45.  See VA treatment records from March 2011 to March 2012.  A GAF score of 45 reflects reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Though this GAF score of 45 shows serious symptoms, this score alone does not demonstrate that the Veteran has symptoms of a severity, frequency, and duration that are contemplated by the rating of 70 percent.  The Board also notes that the Veteran testified in the June 2012 Board hearing that he has some close friends and, as discussed below, he is precluded from working primarily due to nonservice-connected disability.  As the Veteran's GAF scores alone do not reflect the level of occupational and social impairment contemplated by the 70 percent rating, and for the reasons discussed above, occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, is not shown by the evidence.  

At no point during the appeal period have the criteria for a rating greater than 50 percent been met for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 50 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including irritability and angry outbursts, depressed mood, anxiety and occasional panic attacks, suspiciousness, hypervigilance, exaggerated startle response, nightmares, and chronic sleep impairment.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no medical evidence or lay allegation of additional symptoms or disability that have not been attributed to a specific service-connected disability.  From April 1, 2011 to July 9, 2012, the Veteran's service-connected disabilities were PTSD, rated as 50 percent disabling from April 1, 2011 to July 9, 2012; tinnitus, rated as 10 percent disabling from May 15, 2012 to July 9, 2012; and bilateral hearing loss, rated as 10 percent disabling from May 15, 2012 to July 9, 2012.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for this disability do not adequately describe or reflect his symptomatology.  Further, at this time, the Veteran has not contended that his PTSD results in further disability when combined with any other service-connected disability or disabilities.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is  therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

TDIU prior to July 9, 2012

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to at least in part to his PTSD. The Veteran has been granted entitlement to a 100 percent disability rating for PTSD alone from July 9, 2012, so the Board will consider whether entitlement to TDIU is warranted prior to July 9, 2012.  

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  

Prior to July 9, 2012, the Veteran's service-connected disabilities were PTSD, rated as 30 percent disabling prior to April 1, 2011 and as 50 percent disabling from April 1, 2011 to July 9, 2012; tinnitus, rated as 10 percent disabling from May 15, 2012 to July 9, 2012; and bilateral hearing loss, rated as 10 percent disabling from May 15, 2012 to July 9, 2012; and, the combined evaluation for the Veteran's service-connected disabilities during the appeal period prior to July 9, 2012 was at most 60 percent.  Accordingly, the Veteran does not have a disability rated as 40 percent disabling as well as a combined evaluation of 70 percent or more at any point during the period under consideration.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that his service-connected PTSD at least in part precludes his ability to work.  See April 2011 VA examination.  The Board notes that the Veteran has not argued that his service-connected auditory disabilities preclude him from securing or maintaining work.

The record shows that the Veteran has a 10th grade education.  See SSA records.   The record shows that the Veteran retired on disability as a truck driver and last worked in 2007.  See e.g., April 2014 Form 21-4192 (showing that the Veteran worked in his last job from June 2006 to August 2007 and that he earned over $34,000 in the past 12 months).  The Veteran's wife has reported that the Veteran has driven a truck on and off throughout their over 40 year marriage.  The Veteran reported in the September 2010 VA audiological examination that he worked as a truck driver for 12 years and that he worked as a rancher for 22 years.   

On VA examination in April 2011, the Veteran contended that his unemployment is due to his PTSD symptoms.  He stated that he sometimes didn't care about anything and would not go to work and would get away from others.  He showed the VA examiner a list of 43 jobs he worked after the military, the longest of which was 8.5 years at a ranch.  The Veteran reported that he has pain his arms and legs and he can't do things like he used to, like walking very far.  The Veteran reported that his activities of daily living are limited because he cannot physically undress nor do chores.  The Veteran reported that his usual occupation is ranching or truck driving.  The Veteran reported that he retired because "his muscles went out on him from the pain."  The VA examiner noted that the Veteran's working life has been disrupted because of his PTSD symptoms, and that he has had many jobs.  However, the VA examiner opined that the Veteran is not working now primarily due to his neuropathy and pain.  

On VA examination in August 2010, the Veteran reported that after discharge from service, he worked for 20 years as a ranch hand, then 8 years as a truck driver, until August 2007, when he experienced abrupt onset of pain and muscle weakness.  

SSA records show that the Veteran is in receipt of SSA disability benefits for disorders of the back and affective disorders starting August 22, 2007.  The SSA decision stated that the Veteran has degenerative joint disease of the cervical and lumbar spine and PTSD.  It is noted that he worked as a truck driver from 1968 to 2007.  The Veteran's self-reported SSA Function Report dated May 2008 shows that the Veteran's functional impairment due to his back disorder and PTSD caused him to stop driving a truck, walk, work, and feel like company.  Significantly, the Veteran reported that he no longer drives because it hurts his arms and legs, and the Veteran reported that his trucking driving job required physical tasks and driving.  He also had to write, complete reports, or similar duties.  

In a June 2011 VA mental health note, the Veteran reported severe pain from neuropathy, and in a September 2011 VA mental health note, the Veteran reported that he has severe pain that results in minimal physical activity.  

The Board acknowledges that the Veteran's service-connected PTSD causes some occupational impairment due to his symptoms, as discussed above.  The Board also acknowledges that the Veteran stated he could not hold a job for very long after service, to include jobs as a truck driver.  For example, in an April 2012 VA psychiatric admission evaluation note, the Veteran reported that other than ranch job for 8 years, he went through jobs after a few months because he would get upset at someone and would just quit the job.  However, the assigned evaluation for PTSD is intended to reflect such occupational impairment.  See 38 C.F.R. § 4.10.  On the other hand, the above evidence shows that the Veteran is unemployed and precluded from employment in which he has work experience due primarily to his nonservice-connected bilateral upper and lower extremity neuropathy.  In the Veteran's September 2009 Form 21-8940, the Veteran himself reported that he cannot work because of a combination of his PTSD and his nonservice-connected bilateral upper and lower extremity neuropathy.  Significantly, in the June 2012 Board hearing, when expressly asked about his work and why he retired on disability, the Veteran testified that he has neuropathy of the arms and legs and he can't walk backwards and cannot do a lot of things due to this neuropathy. 

On review, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and following gainful occupation during the period prior to July 9, 2012, given that the evidence shows that nonservice-connected disabilities primarily preclude employment in which he has work experience.  In light of the above medical opinions and the Veteran's own lay statements, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing and maintaining a gainful occupation that requires the physical acts in a work-like setting and in which he has work experience, namely truck driving.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board notes that the Veteran has at no point during appeal period indicated that the combination of his service-connected disabilities of PTSD, bilateral hearing loss, and tinnitus results in further disability and that any such further disability resulting from the combined effect of his service-connected disabilities precludes his ability to secure and maintain employment during the appeal period prior to July 9, 2012.  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, and referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. §4.16(b).  



ORDER

From April 1, 2011 to July 9, 2012, an increased disability rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary awards.

Entitlement to a TDIU prior to July 9, 2012, is denied. 



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


